Case 19-71163   Doc 11   Filed 10/22/19 Entered 10/22/19 13:02:46   Desc Main
                           Document     Page 1 of 4



             UNITED STATES BANKRUPTCY COURT
              WESTERN DISTRICT OF VIRGINIA
                    ROANOKE DIVISION

In re:
     JACOB WRIGHT
     LISALYN WRIGHT                 CHAPTER 7
                                       CASE No. 19-71163
      LISALYN WRIGHT
      Movant

v.
      EDDY ABDELMESSIH
      391 Meadow Lark Lane
      Bluff City TN 37618-0000

MOTION FOR CONTEMPT FOR VIOLATION OF AUTOMATIC
                     STAY

      Now comes your Debtor, by counsel and for her motion states as

follows:

      1. The Debtor filed a petition under Chapter 7 seeking relief under

United States Bankruptcy Code on August 29, 2019.

      2. The respondent Eddy Abdelmessh was duly listed as a creditor

in this case, by amendment, and was given notice of the filing of the case

by counsel for the Debtors to his address as shown on the creditor

matrix, being 391 Meadow Lark Lane, Bluff City TN 37618-0000

      3. Jurisdiction arises in this Court pursuant to 28 U.S.C. section

157. This is a core proceeding.
Case 19-71163     Doc 11     Filed 10/22/19 Entered 10/22/19 13:02:46            Desc Main
                               Document     Page 2 of 4



      4. Your movant Lisalynn Wright would allege that the respondent

has, with knowledge of the filing of her bankruptcy, have acted to violate

the provisions of 11 U.S.C. section 362.

      6. In particular, the movant would allege that Eddy J Abdelmessih

has filed suit against the Movant and refused to dismiss the suit. He has

made over ten calls to the movant and on Monday October 21, 2019 after

his suit in General District Court in Washington County Virginia was

dismissed, he sent an email which reads:

               “I just tried calling you. I’ll keep this brief. I am @ HUB & although
      there is enough money in the account, I cannot cash the check for $2000
      because it is past the date. That being said, I ended up here to get paperwork
      to file a criminal suit. The chief of police in Abingdon has agreed to sign of
      on the charge & I was accompanied to the magistrates office by an officer to
      proceed. I am letting you know this because I would like to give you the
      opportunity to make right on the check. If not, then I will move forward
      criminally & you will have to pay restitution to the court for $2000 plus any
      court costs. Either way, I will be getting that money. The only difference is
      that you will be charged criminally & you will have a felony on your
      record. That means you can’t vote, get a loan, etc. regardless of you filing
      bankruptcy. If this is not sufficient information for you then I would advise
      you to please call your attorney. He/she will tell you the same thing. Please
      respond ASAP before I take action. I don’t want you to have a criminal
      record. “
      7. Your movant would allege that these calls and messages have

caused her great emotional harm and distress, along with

embarrassment. Your movant would allege that these willful intentional

acts should be severely punished by awarding actual and punitive

damages to her against the respondent. The Respondent knows that
Case 19-71163   Doc 11   Filed 10/22/19 Entered 10/22/19 13:02:46   Desc Main
                           Document     Page 3 of 4



these threats are illegal and that any check he received was for third

party damage and not for any consideration to him.

      Wherefore, your Debtor prays that this Court find that the

respondent is in violation of the automatic stay, that he be required to

appear in front of this Court to answer why he has willfully disregarded

the automatic stay, that he be required to pay compensatory and

punitive damages to the movant, in an amount sufficient to prevent him

from ever violating the automatic stay again and , that he be required to

pay reasonable attorney’s fees for bringing this action.

                         MOTION TO SHORTEN NOTICE

      The Debtor prays that the Court shorten notice, so that the calls,

lawsuit and threats can be stopped.


                         NOTICE OF HEARING

      Take notice that on the 7th day of November , 2019 at 10:30 AM, in

the United States Bankruptcy Court in Abingdon, 180 W. Main St,

Abingdon, VA 24210 the undersigned will move United States

Bankruptcy Court for the entry of an order holding the Respondent in

contempt and seek the assessment of actual and punitive damages for

their violation of the automatic stay.
Case 19-71163    Doc 11    Filed 10/22/19 Entered 10/22/19 13:02:46      Desc Main
                             Document     Page 4 of 4



                                        Lisalyn Wright
                                         -By Counsel-

/s/ Robert T. Copeland________
Robert T. Copeland, VSB #14575
SCOT S. FARTHING, ATTORNEY AT LAW, P.C.
P.O. Box 1296
Abingdon, VA 24212
(276) 628-9525




                          CERTIFICATE OF SERVICE

      I, Robert T. Copeland, do hereby certify that true copies of the foregoing have

this the 22nd day of October, 2019 been mailed via Certified Mail Return Receipt,

and by First Class Mail to the respondent at the addresses shown in the caption

above and the Chapter 7 Trustee.


                                               /s/ Robert T. Copeland______
                                               Robert T. Copeland
